Order entered October   3 , 2012




                                            In The
                                    Court of Zippea
                          liftb Mititritt of Texati at II13atta5
                                      No. 05-12-00439-CV

                                 KIMZEY WASH, LLC, Appellant

                                              V.

                                LG AUTO LAUNDRY, LP, Appellee

                           On Appeal from the 429th District Court
                                     Collin County, Texas
                            Trial Court Cause No. 429-02079-2010

                                          ORDER
       The Court has before it appellant's October 1, 2012 unopposed motion to extend time to

file appellant's reply brief The Court GRANTS the motion and ORDERS that any reply brief

be filed by October 29, 2012.

                                                                     /   /
                                                     ki          A1 4/

                                                     LIZ1 LANG-MIERS